Case 2:20-cv-05225-CCC Document 17 Filed 06/04/20 Page 1 of 1 PageID: 1048

CRAIG CARPENITO
United States Attorney
PETER G. VIZCARRONDO
ALLAN B. K. URGENT
Assistant United States Attorneys
401 Market Street, 4th Floor
Camden, NJ 08101
Tel: (856) 757-5412

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

 MARVIN R.V.,                                HON. CLAIRE C. CECCHI

                           Petitioner,       Civil Action No. 20-5225 (CCC)

           v.                                ORDER

 JOHN TSOUKARIS, et al.,

                          Respondents.

         This matter having come before the Court upon Respondents              letter

application, dated May 26, 2020 (ECF No. 12), requesting leave to file a supplemental

response to the Petition for a Writ of Habeas Corpus and Motion for a Temporary

Restraining Order and consenting to Petitioner filing a supplement to his reply brief;

the Court having considered the matter; and for good cause shown;

         IT IS on this   day of      2020,

         ORDERED that Respondents request to file a supplemental response to the

Petition for a Writ of Habeas Corpus and Motion for a Temporary Restraining Order

is GRANTED; and it is further

         ORDERED that Petitioner shall be permitted to file a supplement to his reply

brief.
